BY THE COURT.
Pursuant to Article V, Section 3(b)(1) of the Florida Constitution, the state appeals an order of the Manatee County Circuit Court granting a motion to dismiss on the ground that Section 856.021, Florida Statutes (1975), is unconstitutionally vague. This same statute was upheld in the face of an identical challenge in State v. Ecker, 311 So.2d 104 (Fla.1975), which was then followed in Brown v. State, 314 So.2d 129 (Fla.1975), and in State v. Williams, 315 So.2d 449 (Fla.1975). There being no basis in the record or in the arguments of counsel for reconsideration of those decisions, the judgment entered below is reversed and the case is remanded for further proceedings consistent with this opinion.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.